     Case 3:20-cv-00125 Document 23 Filed on 03/22/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   March 22, 2021
                              UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

 HITCHCOCK INDEPENDENT SCHOOL      §
 DISTRICT,                         §
                                   §
 VS.                               § CIVIL ACTION NO. 3:20-CV-00125
                                   §
 ARTHUR J. GALLAGHER & CO., ET AL. §
                                   §
                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On September 1, 2020, the defendants’ motion to dismiss (Dkt. 13) was referred

to United States Magistrate Judge Andrew M. Edison under 28 U.S.C. § 636(b)(1)(B). Dkt.

20. On February 26, 2021, Judge Edison filed a memorandum and recommendation (Dkt.

22), recommending that the defendants’ motion to dismiss (Dkt. 13) be granted.

       No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the court finds that

there is no plain error apparent from the face of the record. Accordingly:

       (1)    Judge Edison’s memorandum and recommendation (Dkt. 22) is approved
              and adopted in its entirety as the holding of the court;

       (2)    The defendants’ motion to dismiss (Dkt. 13) is granted; and

       (3)    A final judgment will be entered separately, dismissing this case.
Case 3:20-cv-00125 Document 23 Filed on 03/22/21 in TXSD Page 2 of 2




 Signed on Galveston Island this the 22nd day of March, 2021.




                                  ______________________________
                                         JEFFREY VINCENT BROWN
                                       UNITED STATES DISTRICT JUDGE




                                     2
